UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Financial Industries Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: x Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: April 3, 2008 To the Shareholders of Financial Industries Corporation: The board of directors of Financial Industries Corporation (“FIC”) has approved the merger of FIC with Americo Acquisition Corp. (“Merger Sub”), a newly formed, indirect, wholly-owned subsidiary of Americo Life, Inc. (“Americo”).I cordially invite you to attend our special meeting of shareholders of FIC to be held on Thursday, May 15, 2008, at9:00 a.m., local time, at FIC’s offices located at 6500 River Place Boulevard, Building I, Austin, Texas 78730.At the special meeting, you will be asked to consider and vote upon approval of the merger, the merger agreement (attached to the enclosed proxy statement as Annex A, which you should read carefully and in its entirety) and the transactions contemplated thereby.The board recommends that you vote “FOR” approval and adoption of the merger and the related merger agreement at the special meeting. The affirmative vote of holders of at least two-thirds of the shares of FIC common stock outstanding and entitled to vote at the special meeting is necessary to approve the merger proposal.Upon completion of the merger, each share of FIC common stock, other than shares held by Americo, Merger Sub or FIC, or any of their respective subsidiaries, and other than shares held by dissenting FIC shareholders who perfect their appraisal rights, will be converted into the right to receive $7.25 in cash, without interest thereon, subject to downward adjustment in the event that the number of fully-diluted shares of FIC common stock is above the maximum total specified in the merger agreement.FIC does not expect such adjustment to be applicable. On January 14, 2008, the FIC board of directors (all of whom are unaffiliated with Americo) unanimously (i) approved the merger agreement, deeming the merger agreement and the transactions contemplated thereby advisable, fair to and in the best interests of the FIC shareholders and (ii) voted to recommend the approval by the FIC shareholders of the merger agreement, including the merger and the transactions contemplated thereby. In arriving at its recommendation, the board of directors of FIC considered a number of factors, as described in the enclosed proxy statement.In connection with its deliberations, the FIC board of directors received an opinion of FIC’s financial advisor, Keefe, Bruyette & Woods, Inc. (“KBW”), dated January 14, 2008, that, as of the date of the written opinion and based upon and subject to the factors and assumptions set forth therein, the $7.25 per share in cash to be received by the holders of FIC’s common stock in the merger is fair from a financial point of view to such holders.The written opinion of KBW is attached as Annex B to the enclosed proxy statement, and you should read it carefully and in its entirety. Detailed information concerning the proposed merger and additional information about the parties involved is set forth in the accompanying proxy statement.Subject to the approval of the merger proposal by FIC shareholders, the closing of the merger will occur as promptly as practicable after the special meeting, subject to the satisfaction or waiver of the remaining conditions to the closing of the merger. Please read the proxy statement carefully.Whether or not you plan to attend the special meeting, you are requested to promptly complete, sign and date the enclosed proxy card and return it in the envelope provided.This will not prevent you from voting your shares in person if you subsequently choose to attend the special meeting. Sincerely, William B. Prouty Chief Executive Officer PLEASE COMPLETE, SIGN, DATE AND RETURN YOUR PROXY CARD IN THE ENCLOSED ENVELOPE PROMPTLY. This proxy statement is dated April 3, 2008, and is being first mailed to shareholders on or about April 3, 2008. FINANCIAL INDUSTRIES CORPORATION NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO
